
	
		III
		112th CONGRESS
		1st Session
		S. RES. 270
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2011
			Mr. Nelson of Nebraska
			 (for himself, Mr. Chambliss,
			 Mr. Nelson of Florida, and
			 Mr. Isakson) submitted the following
			 resolution; which was referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		
			October 12, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals and ideals of
		  National Life Insurance Awareness Month.
	
	
		Whereas the vast majority of people in the United States
			 recognize that life insurance is important to protecting their loved
			 ones;
		Whereas the life insurance industry pays approximately
			 $60,000,000,000 to beneficiaries each year, providing a tremendous source of
			 financial relief and security to families that experience the loss of a loved
			 one;
		Whereas, as of the date of agreement to this resolution,
			 the unfortunate reality is that approximately 95,000,000 adults in the United
			 States have no life insurance, and ownership of both individual and
			 employer-sponsored life insurance has declined in recent years;
		Whereas life insurance products protect against the
			 uncertainties of life by enabling individuals and families to manage the
			 financial risks of premature death, disability, and long-term care;
		Whereas individuals, families, and businesses can benefit
			 from professional insurance and financial planning advice, including an
			 assessment of their life insurance needs; and
		Whereas numerous groups supporting life insurance have
			 designated September 2011 as National Life Insurance Awareness
			 Month as a means to encourage consumers to become more aware of their
			 life insurance needs, seek advice from qualified insurance professionals, and
			 take the actions necessary to achieve financial security for their loved ones:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of National Life Insurance Awareness Month;
			 and
			(2)calls on the
			 Federal Government, States, localities, schools, nonprofit organizations,
			 businesses, and the people of the United States to observe the month with
			 appropriate programs and activities.
			
